Case 21-18481-MAM Doc3_ Filed 08/31/21 Page1of1

United States Bankruptcy Court
Southern District of Florida
West Palm Beach, Florida

In re: NITV LLC Case No.

Debtor Chapter 7

CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and Local Rule 1007-1 to enable the Judges to evaluate
possible disqualification or recusal, the undersigned counsel for NITV LLC in the above captioned action, certifies
that the following is a corporation, other than the debtor or a governmental unit, that directly or indirectly own(s)

10% or more of any class of the corporation's(s') equity interests, or states that there are no entities to report under
FRBP 7007.1:

* None

August 30, 2021 CL rs A / LL
a =

Charles Humble, President

Julianne Frank
4495 Military Trail Suite 107
Jupiter, Florida 33458
